Citation Nr: 1523721	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-17 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than April 28, 2003, for the grant dependency and indemnity compensation (DIC) benefits, based on service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from January 1962 to
December 1965.   The Veteran passed away in March 1995; the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In March 2015, the appellant presented testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the appellant's electronic VBMS folder. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of whether a May 1996 RO rating decision contained clear and unmistakable error was raised by the record during the March 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).
FINDINGS OF FACT

1.  The May 1996 rating decision, which denied the claim for DIC benefits based on service connection for the Veteran's cause of death, is final.  

2.  VA received the appellant's application to reopen the claim for DIC benefits based on service connection for the Veteran's cause of death on April 28, 2003.

3.  In a September 2009 decision, the Board reopened the appellant's claim for DIC benefits based on service connection for the Veteran's cause of death, based upon evidence other than service treatment records and granted service connection for such; the RO subsequently assigned an effective date of April 28, 2003, the date of receipt of the appellant's petition to reopen.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 28, 2003, for the grant of DIC benefits are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.5, 3.102, 3.159, 3.160, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Here, the issue on appeal arises from disagreement with the effective date assigned upon the grant of service connection for the cause of Veteran's death in a September 2009 Board decision.  In this regard, the courts have held, and VA's General Counsel has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.  

Thus, there is no error in the content of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records and VA treatment records.  For her part, the appellant has submitted personal statements, private medical evidence, a death certificate, and hearing testimony.  The appellant has not identified any outstanding, available evidence that is relevant to his effective date issue being decided herein.

Resolution of the earlier effective date issues turns primarily on when the appellant first filed her claim for DIC benefits.  Thus, a VA examination and opinion are not needed to fairly decide this claim for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

With regard to the March 2015 videoconference hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the VLJ who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the videoconference hearing, the VLJ, the appellant, and her representative outlined the earlier effective date issue on appeal and engaged in a discussion as to substantiation of this claim.  The appellant was advised of the general rule that the proper effective date is generally the date of claim or the date of entitlement, whichever is later.  The appellant did not identify any potential favorable evidence that may have been overlooked.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  

The Board concludes that the appellant was provided the opportunity to meaningfully participate in the adjudication of her earlier effective date claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist to the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Law and Analysis

DIC may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a) (2014); see generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.

Generally, the effective date of an evaluation and award of pension, compensation, or DIC based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Here, the appellant originally submitted a claim for service connection for cause of the Veteran's death in November 1995.  In a final decision issued on May 23, 1996, the RO denied the appellant's claim on the basis that there was no proof that the Veteran was exposed to radiation during service, which was alleged to have caused his ultimately fatal cancer.  The appellant did not appeal this adverse determination, nor did she submit any additional evidence, within one year of the May 29, 1996, notice of decision.  Here, the Board notes that while correspondence was received from the appellant within one year of the May 1996 rating decision, none of it can be construed as a notice of disagreement with the May 1996 rating decision.  In the statement received in October 1996, the appellant states that she had enclosed paperwork showing detailed expenses regarding her claim for "widow's pension."  She also enclosed a work order on her home as proof that she did not have sufficient income and needed a "widow's pension."  This information, sent via her representative at the time contains no indication that she wished to appeal the cause of death determination.  The RO's May 1996 rating decision, therefore, became final.  38 C.F.R. §§ 3.156(b), 20.300, 20.302.  

On January 1999, the appellant submitted a letter asking about the status of the cause of death claim, and in July 1999, the RO sent her a letter informing her that the claim was closed.  The RO enclosed a VA Form 4107 (which the RO indicated was an explanation of procedural and appeal rights), the original rating decision, and the notification letter (May 29, 1996).  No further pertinent communication was received from the appellant until April 2003, when she filed to reopen her cause of death claim.  In February 2004, the RO denied to reopen the claim.  She appealed this decision to the Board, and in September 2009, the Board found that the May 1996 decision was final, but reopened the appellant's claim and awarded service connection for cause of death on the basis of their finding that the Veteran was exposed to radiation during service.  Such finding was supported by newly submitted news article submitted by the appellant.

The relevant provisions of 38 C.F.R. §§ 3.400(q)(1)(ii) and (r) provide that the effective date of an award based on new and material evidence other than service department records received after the final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  In this case, as noted, the appellant's claim of service connection for cause of death was most recently denied in an unappealed May 1996 rating decision.  Thereafter, VA received the appellant's application to reopen the claim on April 28, 2003.  Therefore, April 28, 2003, is the earliest possible date from which the grant of DIC may be granted.

In making this determination, the Board has considered the appellant's assertions, made directly and through her representative, that she did not receive notice of the May 1996 rating decision, and also that she did timely appeal such decision, but that her then-representative did not file the paperwork.  The evidence shows that the appellant's representative did file paperwork on her behalf in 1996.  There is evidence of this in the representative's transmittal sheets with a check mark by the word pension claim and the appropriate form number.  

In particular, during the Board hearing, the appellant's representative testified that she did not receive notice of the May 1996 determination.  As mentioned above, the appellant asserted that she later inquired about the status of the claim, only to be told by the RO that the claim was closed.  Indeed, the record shows that in January 1999, the appellant submitted a letter asking about the cause of death claim, and in July 1999, the RO sent her a letter informing her that the claim was closed.  Nothing more was heard from the appellant, until April 2003, when she submitted a claim to reopen.

The Board notes that during the hearing, the appellant testified that she had lived at the same address for 40 years, until just three years ago.  The record reflects that the May 1996 denial notification letter was sent to her address of record, and there is no evidence that such was returned as undeliverable.  Additionally, copies of the rating decision, appeal rights, and notice letter were sent to the appellant in 1999 for a second time; these too were not returned to VA.  

While the Board is sympathetic to the appellant's contention, there is a presumption of regularity that extends to the administrative functions of the government.  Clear evidence to the contrary is required to rebut the presumption of administrative regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) (quoting Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992), the Court applied this presumption of administrative regularity to procedures at the RO (mailing of notice letters of scheduled examinations); see also Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  In the present case, the Board finds the presumption of administrative regularity, as it applies to the mailing of the May 1996 denial notification letter, has not been rebutted.  

As mentioned above, the appellant has additionally indicated that she was under the impression that she had filed all of the necessary paperwork to appeal the May 1996 claim, but that her then-representative failed to follow through and complete the paperwork on her behalf.  She testified that she routed all of her VA claim paperwork through him, and that she believes he may have misplaced or failed to file such paperwork.  As show above, the evidence of record does not support her point of view.  

Again, the Board is very sympathetic to the appellant's contention.  However, VA, fulfilled its legal duty in informing her of her responsibility.  As an aside, VA is not liable for any appellant's reliance on an action by a non-VA employee.  The service department representative is not an employee of VA.  

The Board notes that the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  In the instant case, as noted previously, VA received the appellant's application to reopen her previously denied claim for service connection for cause of the Veteran's death on April 28, 2003.  Therefore, the effective date of an award of service connection for cause of death cannot predate April 28, 2003.

The Board also observes that the provisions of 38 C.F.R. § 3.156(c), which allow readjudication of a claim with the receipt of service records not previously considered, do not apply. 

While the Board is sympathetic to the appellant's situation, the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date earlier than April 28, 2003, for the award of DIC benefits, based on service connection for the Veteran's cause of death, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than April 28, 2003, for the award of DIC benefits, based on service connection for the cause of the Veteran's death, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


